Citation Nr: 1450207	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in June 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim.

The issue of entitlement to service connection for a cognitive disorder secondary to service-connected PTSD has been raised by the Veteran's attorney at the June 2012 hearing, but has not been adjudicated by the   Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the June 2012 hearing, the Veteran's attorney essentially pointed out that the Veteran's symptomatology related to the service-connected PTSD has increased in severity since the last VA compensation examination conducted in January 2012.  Accordingly, an additional examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In addition, the Veteran's attorney argued that the examiner who conducted the January 2012 VA PTSD disability benefits questionnaire examination provided an inadequate rationale for differentiating between the symptoms of the Veteran's service-connected PTSD from the symptoms of the nonservice-connected cognitive disorder.  In light of the need to remand the claim for a current examination, the examiner will be asked to again answer this question.   

As the claim for a TDIU is intertwined with the PTSD claim, that issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant, ongoing VA treatment records dating since January 2012.  

2.  Then, schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  Following examination of the Veteran and review of the claims file the examiner should identify all symptoms resulting from the Veteran's PTSD and a Global Assessment of Functioning score provided.  The examiner should attempt to distinguish any symptoms that cannot be attributed to PTSD, and  explain why the symptom cannot be ascribed to PTSD.     The examiner should also indicate whether the Veteran's      PTSD renders him unable to obtain or maintain gainful employment.  The examiner must provide a rationale for all conclusions reached.

3.  After the development requested above has been completed to the extent possible, the AOJ should       again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

